SCHEDULE A Advisory Fees As compensation pursuant to Paragraphs 1 and 7 of the Investment Advisory Agreement for services rendered pursuant to such Agreement, the Funds shall pay to the Adviser a fee, computed daily and paid monthly, at the following annual rates as a percentage of each Fund’s average daily net assets: Effective March, 26, 2010 FundAdvisory Fee PineBridge US Micro Cap Growth Fund1.20% PineBridge US Focus Equity Fund0.63% Effective April 20, 2010 FundAdvisory Fee PineBridge US Small Cap Growth Fund0.90% Effective August 31, 2011 FundAdvisory Fee PineBridge US 25 Equity Fund0.63% Original Date:March 26, 2010 Amended as of:April 20, 2010 and August 31, 2011
